Title: To Benjamin Franklin from Thomas Digges, 10 February 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dear Sir
Peckam Feby. 10. 1780
I wrote you on a matter of business by Capn. B——t [Belt] the 28th. ulo. & hope as the interest of himself & five or six other Countrymen is nearly concernd, the prayer of his petition has been complyd with. I have many applications of a similar nature; & I rather encourage them, from seeing the advantages that must arrise to the Country for which they are meant, as well as the getting home the effects & property of some useful citizens who might be lost from remaining too long here. Whenever there is an appearance of discouraging such adventure from the other side, I am to hope you will give me an item thereof; in order that I may save the expences of some who may hereafter risque a trip to P——s for such a help— It is most likely there will be one or two others very shortley.
This will be given you by a friend whom I have a particular regard & esteem for; I need not mention his name or worth to you, & his whole story will be best explaind by himself; I am sure your aid will not be wanting to Him, & my trouble, if any there has been, in helping him away, will be amply repaid in the thoughts of the future services He may do where He is bound.
I am sorry that nothing is yet done further abot. the Cartel— The office of Sick & Hurt, parrys every application for the vessels sailing, with a reply that she is only detaind for want of the necessary specification of numbers from you. Many have enterd into the navy, & I am seldom without half a dozn. on my hands here; for no sooner does one set get away, but another arrives. Mr Hodgson has wrote to you twice on this head partly by solicitation from me to do so: I think more might be done thro Him than by D H, (at least at the Office on Tower Hill), for, with the best intentions & wishes to do good, that Gentn. is so much out of Town & employd in other Party matters, that the necessary business for the Prisoners cannot be duly attended to by Him.
The passengers on parole (particularly some of those by the Ship to Bristol the Polly Cap Mitchell, for the others have been rather idle or negligent towards getting the terms of their release complyd with) have been active in their applications to the Admiralty, but they are not likely to succeed. They are told that the terms cannot be complied with; that they should not have made such an agreemt with Rebels; and that they are not on a footing with the Rebel prisoners here who can only be releasd by a form of act of Pardon &ca.; nay, they have gone so far as to deny from under Mr. Stephens’s own hand, that a Cartel ever existed between this Country & the Amn. Agents in France for the Exch. of American Prisoners here against those carryd into France by American Cruisers. They have behavd so shamefully on the whole that the suffering parties have concluded on bringing the matter before the House of Commons, & most likely it will be movd next week by Burke & Hartley in one house & Lord R——m in the other.

Mitchells ship is seizd as a Scotch prize, & lost to Him intirely; it has however been intimated to Him at the Admiralty that the worth of Her shall be paid to Him; this is most likely meant to stop his mouth & get him out of the way.— The Partys are to meet Mr. H—— & Mr. B at my rooms tomorrow in order to fix how the matter is to be stated.
I have sent some news papers by the Bearer as well as Burgoynes narrative & the plans of his different movements & maneauvres prior to his saratoga convention— The Book may be of service in Ama altho there is no likelyhood of another British army ever getting to that spot again. I hope the box via Amsterm. has got safe. I drew a bill for the ballance of that & Capt. C——s accot. some time ago, but have not heard about it, as I have not seen the person in the City who negotiated it for many days— I wish you health & happiness and am with the greatest regard Dr Sir Your obligd & obt. Ser
W. S. C——
our friend D H—— is apprehensive that some letters between you & Him have fallen into philistine hands
Since writing the above I am informd by a note from Mr Hodgson that He has recd a line from you & wishes to see me in the morning.

 Addressed: A Monsieur / Monsieur B. F. / Passy
Endorsed: Feb. 10. 80
